IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00048-CV
 
Frank Castro, M.D.,
                                                                      Appellant
 v.
 
George Richardson, M.D.
and Barry Solcher, M.D.,
                                                                      Appellees
 
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 51,940-272
 

MEMORANDUM 
Opinion

 
Appellant and Appellee filed a Joint Motion to Dismiss Appeal.  The motion is granted.  This appeal is dismissed.  Costs are taxed against the party incurring
them, as the parties requested.
 
PER CURIAM
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and filed April 13, 2005
[CV06]